Citation Nr: 1020064	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-26 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.G.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran attended a hearing before the 
undersigned in January 2010.

In October 2009, the Veteran submitted a statement requesting 
an increased rating for "benign neoplasm," though it does 
not appear that the Veteran is service-connected for this 
disorder.  In a separate October 2009 statement, the Veteran 
requested service connection for bilateral hearing loss, 
bilateral tinnitus, sinusitis, and rhinitis.  As these issues 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ), the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2010, the Veteran submitted an extensive list of 
physicians he had seen from 1965 to the present.  This list 
includes private providers to numerous to list herein and VA 
treatment records from VA medical centers (VAMCs) in 
Columbia, South Carolina, and St. Augustine.  A notation on 
the Veteran's July 2009 VA examination states that there are 
also records at the Charleston and Myrtle Beach VAMCs.  Only 
some of these records are associated with the claims file.  
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  As for federal records, 38 U.S.C.A. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
These records must be obtained on remand.

In February 2010, the Veteran submitted a March 2000 Social 
Security Administration (SSA) disability benefits decision.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 
108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  38 U.S.C.A. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  The complete SSA records must be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the following:

Dr. Chapman or Dr. William 
Stockings in Myrtle Beach, South 
Carolina.

Dr. Hart in Florence, South 
Carolina.

Dr. Cremer/Belton in Myrtle 
Beach, South Carolina.

Dr. Michael Phillips at the Mayo 
clinic.

Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

2.  Obtain the Veteran's current and 
complete VA treatment records from the 
Columbia, St. Augustine, Charleston and 
Myrtle Beach VAMCs...  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

3.  Obtain the Veteran's complete SSA 
records.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

4. The RO must refer the Veteran's 
claims file to the examiner who 
performed the August 2009 spine 
examination, or another appropriately 
qualified specialist, to obtain an 
addendum opinion as to the issue of 
entitlement to service connection for a 
low back disorder. After reviewing the 
claims file, the examiner must provide 
an opinion as to whether the Veteran's 
current low back disorder is at least 
as likely as not etiologically related 
to active military service. The 
rationale for any opinion must be 
provided.

If the examiner determines that an 
examination is necessary to form a 
nexus opinion, one must be conducted. 
All pertinent symptomatology and 
findings must be reported in detail. 
Any indicated diagnostic tests and 
studies must be accomplished. Again, 
the claims file must be made available 
to and reviewed by the examiner, and 
the report prepared must be typed.

5. The addendum report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand. If the report is deficient in 
any manner, the RO must implement 
corrective procedures. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

6.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

